Citation Nr: 1646137	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a neck disability, including cervical degenerative disc disease and, if so, whether the reopened claim may be granted.

2.  Entitlement to service connection for a low back disability, status post laminectomy.

3.  Entitlement to a higher initial rating for traumatic digital neuropathy of the left great toe, evaluated as 10 percent disabling from March 6, 2014.

4.  Entitlement to a higher initial rating for an adjustment disorder with depression, currently evaluated as 10 percent disabling from April 4, 2014.

5.  Entitlement to initial compensable ratings for bilateral great toe ingrown toenails.

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May to October 1978 and from May 1979 to May 1983.

This case initially came to the Board of Veterans' Appeals from January 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In January 2012, the RO granted service connection for bilateral great toe ingrown toenails, that was an assigned initial noncompensable rating from August 31, 2011, denied service connection for a low back disability, and declined to reopen the Veteran's claim for service connection for a neck disability.  

In February 2013, the Veteran testified during a hearing at the RO before a decision review officer regarding his service connection claims for neck and low back disabilities.  A transcript of the hearing is of record.

The January 2015 rating decision granted compensation for traumatic digital neuropathy of the Veteran's left great toe, status post ingrown toenail surgery, under the provisions of 38 U.S.C.A. § 1151, that was assigned an initial 10 percent rating from March 6, 2014, and granted service connection for an adjustment disorder with depression, that was assigned an initial 10 percent rating from April 4, 2014.  The RO also continued the noncompensable rating for the left great toe ingrown toenail and denied entitlement to a TDIU.

In December 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) to comply with his request to testify at hearing before a Veterans Law Judge.  In July 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference regarding all his claims on appeal.  A transcript of the hearing is of record.

The issue of entitlement to an extension of a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for a left great toe ingrown toenail beyond November 30, 2013 has been raised by the record in a February 2014 statement, but has not been adjudicated by the AOJ (2/13/14 VBMS VA 21-4138 Statement in Support of Claim).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of increased initial ratings for left great toe digital neuropathy and an adjustment disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at his July 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal with regard to his claim for initial compensable evaluations for bilateral great toe ingrown toenails.

2.  A February 2010 rating decision denied service for degenerative disc disease with bulging discs at C5-6 and C6-7 of the cervical spine (claimed as neck condition); neither new and material evidence nor a notice of disagreement was received within one year of notice of the decision.

3.  The evidence added to the record since the February 2010 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim for service connection for a neck disability.

4.  A current cervical spine disability, including degenerative disc disease, is the result of a disease or injury in active military service.

5.  A current lumbar spine disability, including degenerative disc disease, is the result of a disease or injury in active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the claim for initial compensable ratings for bilateral great toe ingrown toenails.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 2010 rating decision denying entitlement to service connection for a neck disability is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  Evidence received since the February 2010 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a neck disability, including cervical degenerative disc disease, are met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a low back disability including degenerative disc disease, status post laminectomy, are met.  38 U.S.C.A. §§  1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to his claim for initial compensable ratings for bilateral great toe ingrown toenails, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim for initial compensable ratings for bilateral great toe ingrown toenails, and they are dismissed.

II. New and Material Evidence

A February 2009 rating decision denied the Veteran's claim for service connection for degenerative disc disease with bulging discs at C5-6 and C6-7 of the cervical spine (claimed as neck disability), finding no evidence that this disorder was related to his auto accident during service or manifest within one year of his discharge from active service.

The February 2010 rating considered additional medical evidence and continued the denial of service connection for degenerative disc disease with bulging discs at C5-6 and C6-7 of the cervical spine (claimed as neck disability), finding that the medical evidence of record did not show that this disability was related to any event or injury during service and, thus was not incurred in or aggravated by military service.

The Veteran was notified of the RO's February 2010 determination and his appellate rights but did not appeal.  New and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the February 2010 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the February 2010 rating decision includes VA and non-VA medical records and examination reports and the Veteran's written statements and oral testimony in support of his claim.

During his July 2016 Board hearing, the Veteran testified that he experienced neck pain since his 1980 motor vehicle accident in service that worsened as he aged.  See Board hearing transcript at pages 5, 6, and 9.

Also added to the record is an August 2016 medical opinion from F.A.G., M.D., an orthopedic surgeon, who reviewed the Veteran's medical records and opined, in pertinent part, that "[m]edical records both contemporaneous to military service and subsequent VA treatment records document a causal nexus to injury sustained during military service referencing the [Veteran's] cervical...spine." (9/9/16 VBMS Correspondence, p. 6)

The new medical evidence with the Veteran's statements relates to the previously unestablished elements of a current neck disability and a link between current neck condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

III. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran asserts that he has cervical and lumbar spine disabilities that had their onset during active military service after his motor vehicle accident (4/4/14 VA 9 Appeal to Board of Appeals; 2/13/14 VBMS VA 9 Appeal to Board of Appeals; 1/24/13 VBMS Notice of Disagreement).  

The Veteran was the unbelted driver of a car that was going 40-50 miles per hour around a curve, hit a bridge, and slid.  See February 2013 RO hearing transcript at pages 4 and 8; 11/7/08 VBMS VA 21-4176 Report of Accidental Injury in Support of Claim for Compensation or Pension, p.1; 8/22/08 VBMS VA 21-4176)  He got out of the vehicle to help passengers, pulled one up a hill, and then lost consciousness.  See RO hearing transcript at page 5.  An ambulance transported him to the hospital at Fort Riley, Kansas, where he awoke strapped to a gurney and his head was stitched.  Id. at 6-7.  A radio on the back seat flew forward and hit him on the head and shoulder during the accident.  Id. at 6.  The Veteran had significant pain for the next month and then residual stiffness.  Id. at 7.  At discharge, he had problems with joint snapping and cracking.  Id. at 16.  

The Veteran did not receive any medical treatment between 1983 and the early 1990s as he was a single parent with several young children.  Id. at 11.  He worked as a framer after service and injured his back.  Id. at 8 and 15.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for listed chronic diseases may be shown by demonstrating a continuity of symptomatology dating to service.  38 C.F.R. § 3.303 (b); cf. Walker v. Shinseki, 708 F.3d at 1331.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159 (a) (2015); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Facts

Service treatment records show that, on September 5, 1980, the Veteran complained of a sore lower back for two days after pushing a truck, that was assessed as a muscle spasm with sprain strain syndrome (11/24/14 VBMS Medical Treatment Record Government Facility (1st set), pp. 16-17).

The Veteran was the driver in a motor vehicle accident on September 6, 1980 when he lost control of his car (11/7/08 VBMS VA 21-4176 Report of Accidental Injury in Support of Claim for Compensation or Pension, p. 1; 8/22/08 VBMS VA 21-4176).  He was not wearing a seat belt and was thrown out of the vehicle and knocked unconsciousness.  The Veteran awoke an ambulance.  He had head and upper body lacerations (11/24/14 VBMS Medical Treatment Record Government Facility, pp. 24).  On September 8, 1980, he was seen in the clinic for abrasions at the right upper portion of his shoulder in the accident.  Id. at. 17.  He was treated for his abrasion described as on his right upper rear back in subsequent days.  Id. at pp. 20-21.  

In April 1981, the Veteran was treated for a head contusion and, in September 1981, he was treated for a cut lip  Id. at 29 and 31.  The Veteran reported having bone joint or deformity on a report of medical history completed in February 1983 when he was examined prior to separation (2/2/91 VBMS STR Medical, p. 51).  Neck and back disabilities were not noted on examination at that time (2/2/91 VBMS STR Medical, p. 2).

Post-service, the Veteran reportedly had a work-related back injury in 1990 that necessitated a surgery to correct a ruptured lumbar disc, according to the May 2012 VA examination report discussed infra.  See February 2013 hearing transcript at page 8.

Results of an August 2000 magnetic resonance image (MRI) of the Veteran's cervical spine included disc bulging at C5-6 and C6-7 herniation (3/19/14 VBMS VAMC Other Output/Reports, p. 3).

August 2001 VA primary care records show low back pain, neck and shoulder pain, laminectomy 1990 at L4-5, cervical spine disc centric to the left at C5-6 and disc bulging at C6-7 (10/28/08 VBMS Medical Treatment Record Government Facility, pp. 8, 9, 13).

Chronic low back and neck pain were noted in May 2005 and April and May 2009 (8/12/08 VBMS Medical Treatment Record Government Facility, p. 2; 9/30/09 VBMS Medical Treatment Record Government Facility, pp. 16, 21, 41-42).  In May 2009, the Veteran reported that his cervical disc problems were present for 20 years (9/30/09 VBMS Medical Treatment Record Government Facility, page 21).  Degenerative disc disease of the cervical spine was noted, with new tingling and numbness in the upper extremities.  Id. at 23.  L4-5 laminectomy and back pain were also noted.  Id. at 44.  X-rays of the Veteran's cervical spine showed mild degenerative changes at C5-7 with osteophytes.  Id. at 23.

In July 2009, a neurologist reported cervical and lumbar radiculitis (9/30/09 VBMS Medical Treatment Record Government Facility, page 12).  

A December 7, 2011 VA medical record includes an assessment of degenerative lumbar spine disease (1/23/12 VBMS CAPRI, p. 32).  

A December 19, 2011 VA neurology note indicates that the Veteran had a longstanding history of neck pain after being involved in a motor vehicle collision.  Id. at 27.  A stereo sitting on the back of his seat hit the back of his neck during the accident.  The Veteran had difficulties with neck pain since that time.  An MRI of the cervical spine completed in 2009 showed multilevel degenerative disk disease.  

The Veteran underwent VA examination of his lumbar spine in May 2012 (5/3012 VBMS VA Examination, p. 9).  The examiner noted that lumbar strain was diagnosed in January 1981, low back pain/strain secondary to herniated lumbar disc was diagnosed in January 1990, and acute thoracic strain was diagnosed in May 2012.  The examiner reported a history of involvement in a motor vehicle accident in 1980 when his truck hit a bridge.  A radio (weighing 10 to 20 pounds) hit him in head and upper back, causing a scalp laceration and upper back pain.  In 1981, the Veteran had low back strain lifting heavy equipment for which he saw a medic saw medic and was given light duty, with no other treatment, and diagnosed with back strain.

The examiner also noted that the Veteran had chronic low back pain, and back surgery for lumbar disc.  Id. at 15.  The Veteran was out of work for 13 years due to lumbar and thoracic back pain.  Id. at 17.  The examiner observed that the Veteran had low back pain in 1981 and a work-related low back injury in 1990, for which he had disc surgery.

The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the in service injury, event or illness.  The examiner reasoned that, in 1980, the Veteran had a back strain for which he was not hospitalized or treated with medicine or therapy.  The Veteran continued working until 1990 when he had a work-related low back injury and underwent back surgery on or around 1990.  He subsequently was out of work for 13 years.  In the examiner's opinion, the Veteran "may have a service related minor back injury from 1980, but... the work related back injury from 1990 is by far the significant cause of his current chronic back pain."

In August 2012, the recent VA examiner noted that the Veteran had a minor back incident in service on September 5, 1980 (8/14/12 VA Examination, p. 7) and a post service work-related injury in 1990.  That injury resulted in a surgical procedure to correct a ruptured lumbar disc.  According to the examiner, that injury was very likely the cause of the Veteran's chronic back condition.  The examiner opined that the Veteran's back issue was very likely to be related to a 1990 post service injury and very unlikely to be related to the military incident 10 years before.

An October 28, 2013 record notes a history of longstanding neck pain after a motor vehicle accident (5/5/14 VBMS Medical Treatment Record Government Facility (3rd set), p. 57).  The Veteran had neck pain associated with numbness in his hands.  Results of a MRI in July 2012 showed multi-level degenerative disc disease in the cervical spine.  Id. at 58.  A past medical history of degeneration of intervertebral disc, chronic back pain, and laminectomy L4-5 was noted.

Degenerative disc disease of the cervical, thoracic, and lumbar spine was noted in October 2013 and January and February 2014 (5/5/14 VBMS Medical Treatment Record Government Facility (3rd set), pp. 4, 13, 51).

In March 2014, a VA examiner opined that it was less likely as not that the Veteran's current cervical disease was incurred in or caused that the September 6, 1980 motor vehicle accident.  The examiner reasoned that there was no evidence indicating an injury to the neck during active service or at the time of the reported motor vehicle accident.  The Veteran had no treatment for neck problems or complaints of neck pain during his during service.  His February 1983 separation examination report was negative for neck problems.  The examiner noted that there was no indication that the Veteran had neck pain after the accident wit abrasion to his back.  It was very unlikely that an injury to his back, without neck pain in 1980 and without neck findings, would cause cervical disk degeneration 19 years later.

In August 2016, Dr. F.A.G., the private orthopedic surgeon, reviewed the medical evidence and the Veteran's statements.  Dr. F.A.G. concluded that,

[m]edical records, both contemporaneous to military service and subsequent VA treatment records document a causal nexus to injury sustained during military service referencing the cervical and thoracolumbar spine.  [The] 1980 automobile accident is described in detail [in the service treatment records].  This was a high velocity 50 [mile per hour] direct frontal impact injury with the [V]eteran unbelted and ejected from the vehicle.  The accident was followed by a period of loss of consciousness, scalp lacerations and there is documentation of extensive abrasions of skin consistent with ejection.  This motor vehicle accident more likely than not is responsible for progressive intervertebral disc changes at the cervical spine and the lumbosacral spine leading to chronic lumbosacral and lower extremity pain, laminectomy at the L4-5 level for herniated nucleus pulposus and ongoing bilateral upper extremity symptoms of numbness and tingling.

(9/9/16 VBMS Correspondence, p. 16).  Dr. F.A.G. concluded that the Veteran fully met the criteria for intervertebral disc syndrome with incapacitating episodes and chronic lumbosacral and cervical pain.

Analysis

There is no documentation of any pertinent complaints for several years after active service.  On the other hand, the Veteran provided credible testimony of cervical and lumbar spine pain associated with 1980 motor vehicle accident, and the absence of documented complaints is not dispositive.  He is competent to report the symptoms of his cervical and lumbar spine disorder and cervical and lumbar spine injuries, as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d. 1372 1376-77 (Fed. Cir. 2007).  There is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record. His reports are credible.

In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The May 2012 and March 2014 VA examiners provided opinions that are of limited probative value as the examiners seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  See Dalton v. Peake, 21 Vet. App. 23 (2007).

In August 2016, Dr. F.A.G., the orthopedic surgeon, did not find the Veteran's cervical and lumbar disabilities inconsistent with the circumstances of his military service and offered an opinion that associated the Veteran's extensive cervical and lumbar spine degenerative disease with his 1980 motor vehicle accident in service, with reasons to support that opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

Given Dr. F.A.G.'s medical expertise, this record is in at least equipoise as to whether the current back and neck disabilities were incurred in active service.  

Regarding the medical and lay evidence reflects that the Veteran injured his cervical and lumbar spine in active service, has current cervical and lumbar spine disorders, and the probative medical evidence is in equipoise as to a link between the current disabilities and service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current cervical and lumbar spine disorders, including degenerative disc disease, are met.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 3.303.  Gilbert.


ORDER

The appeal as to the claim for initial compensable ratings for bilateral great toe ingrown toenails is dismissed.

New and material evidence having been received, the petition to reopen the claim for service connection for a neck disability is granted.

Service connection for a neck disability, including cervical degenerative disc disease, is granted.

Service connection for a low back disability including degenerative disc disease, status post laminectomy, is granted.

REMAND

Records

A July 2014 computer inquiry indicates that the Veteran did not receive Social Security Administration (SSA) disability benefits (7/2/14 VBMS SHARE Print Screens).  However, in March 2015, he indicated that he recently learned he was receiving Social Security Administration (SSA) disability "again" (4/9/15 VBMS CAPRI, pps. 1-2).  During his July 2016 hearing, the Veteran testified that he was "on Social Security disability."  See Board hearing transcript at page 26.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

On May 30, 2014, the Veteran was scheduled to see a podiatrist at the VA medical center (VAMC) in Minneapolis to obtain a second opinion regarding his left great toe neuropathy, according to a May 29, 2014 VA Fargo podiatry clinic record (11/24/14 VBMS Medical Treatment Record Government Facility (3rd set), p. 13-14).  The Minneapolis podiatrist reportedly advised removing the nerve, amputating the toe, or waiting, according to a July 1, 2014 Fargo podiatry clinic record (11/24/14 VBMS Medical Treatment Record (3rd set) p. 2).  Records of the Veteran's May 2014 Minneapolis VAMC podiatry evaluation should be obtained.

In October 2014, VA referred the Veteran for non-VA care for a pain clinic evaluation of his left great toe by Dr. Shawn Schmidt, at Avera St. Luke's Pain Management Center in Aberdeen (11/24/14 VBMS Medical Treatment Record Government Facility (2nd set), p., 17-18).  A non-VA care consult result note dated October 28, 2014 was scanned into his VA medical records on November 5, 2014 (11/12/14 VBMS CAPRI, p. 10).

In February 2015, the Veteran's neurologist noted that the pain clinic consult performed in November 2014 (by Avera in Aberdeen) diagnosed complex regional pain syndrome (4/9/15 VBMS CAPRI, 16-18).  Records of the Veteran's October or November 2014 private pain clinic evaluation should be obtained.

Recent medical records regarding the Veteran's treatment at the VAMC in St. Cloud since June 2014 and the VAMC in Fargo since March 2015 should be obtained.

Left Great Toe

The Veteran is currently assigned an initial 10 percent rating for his left toe neuropathy under Diagnostic Code 8524 that evaluates the internal popliteal nerve (tibial).  A December 2014 VA examiner reported that the nerve was normal bilaterally.  See December 2014 VA peripheral nerves examination report at page 9.

However, in February 2015, the Veteran's VA neurologist recounted the numerous, varied, and mostly unsuccessful treatments used to treat the Veteran's left great toe pain from his traumatic digital neuropathy, that included topical lidocaine and ketamine ointments, a digital nerve block, the pain clinic referral, and prescribed pain medications (4/9/15 VBMS CAPRI, pp. 16-18).  This tends to indicate that the Veteran's disability may have worsened since his December 2014 VA examination and that a new examination is warranted to accurately assess all manifestations of his toe disability.

TDIU

The Veteran reports that he is unable to work due to his left great toe traumatic digital neuropathy and neck disability (6/25/14 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He last worked in August 2013 (8/15/14 VBMS VA 21-4919 Request for Employment Information In Connection With Claim for Disability). 

In August 2013, a VA Vocational, Rehabilitation, and Education (VR&E) counselor determined that the Veteran had a serious employment handicap (1/14/15 VBMS VA 28-8832 Application for Counseling).  In February 2014, the Veteran reported that he did not want VR&E services at that time (1/14/15 VBMS Report of Contact, p. 1).  In a February 2014 letter, the VR&E counselor advised the Veteran that, due to the severity of his service-connected and non-service-connected disabilities, competitive employment was not feasible to obtain or maintain at that time, and he had independent living needs (1/14/15 VBMS VA 28-1900 Disabled Veterans Application for Vocational Rehabilitation).  

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran does not currently meet the percentage requirements for a TDIU, inasmuch as there is not a single disability rated 40 percent or more; but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16 (a), (b) (2015).  Given the Board's determination herein, the AOJ will assign initial disability ratings for the Veteran's cervical and lumbar spine disabilities.  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board will defer consideration of the Veteran's increased rating claim for an adjustment disorder with depression pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.

2. Obtain all medical records regarding the Veteran's podiatry evaluation at the VAMC in Minneapolis on or about May 30, 2014.

3. Obtain all records of the Veteran's referral for non-VA care for a pain management evaluation in October or November 2014 by Dr. Shawn Schmidt, Avera St. Luke's Pain Management Center, Dakota Medical Square (2nd Fl), 815 1st Avenue, SE, Aberdeen, SD 57401.

4. Obtain all medical records regarding the Veteran's treatment at the VAMC in St. Cloud since June 2014, and the VAMC in Fargo since March 2015.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. After completion of the development requested above, schedule the Veteran for VA examinations by a neurologist and podiatrist to assess the current severity of his left great toe digital neuropathy.  The claims file should be made available to the examiners.

a. All manifestations of the Veteran's left great toe digital neuropathy should be reported in detail.

b. The examiners should provide a full description of the effects the left great toe digital neuropathy disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2014), if any. 

6. If the medical records and other evidence added to the record suggests a worsening of the Veteran's adjustment disorder disability since his December 2014 VA examination, schedule him for a new VA examination to determine the current severity of his service-connected psychiatric disability.

7. Schedule the Veteran for a VA examination to determine the extent to which his service-connected disabilities (currently cervical and lumbar spine degenerative disease, right little toe fracture, left ankle sprain, left great toe traumatic digital neuropathy, adjustment disorder with depression, and bilateral big toe ingrown toenails) impose limitations in the workplace, considering occupational experience.  For each service-connected disability the examiner should discuss the expected workplace limitations that would likely result.  For example, physical limitations such as with lifting, and prolonged standing and walking should be noted.  Any effects of medications and their impact on the workplace should also be considered. Regarding the adjustment disorder with depression, do manifestations such as lack of concentration, irritability and problems cooperating with peers or supervisors likely impact the Veteran in the workplace?  The examiner should note review of the claims file in the report (including the February 2014 VR&E letter finding that competitive employment was not feasible for the Veteran to obtain or maintain at that time and the SSA records).  Consideration should be given to the Veteran's level of education, special training, and previous work experience.  In this regard, the Board notes that the Veteran worked as a construction worker and, more recently, as a cook in a care facility, and has indicated that he left this job because his service-connected left great toe traumatic digital neuropathy and neck disability.

8. If there is any period during the current appeal when the Veteran was unemployed but did not meet the percentage requirements for a TDIU, refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

9.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


